By the Court.

McDonald, J.
delivering the opinion.
This Court can take no notice of the bargain between the parties, shown in the record, that if the plaintiff would allow the defendant a jury trial, he would abide the verdict, whatever it might be. The defendant’s refusal to comply with his contract is no ground upon which we can refuse to determine on the case, as it properly comes up.
We have carefully examined the record, and find no evidence to sustain the verdict of the Jury. The account sued on is for costs paid Clerk and Sheriff and balance of debt *105due plaintiff, White. The proof is, that defendant Sanders asked witness who was leaving town with his wagon, to wait on him, that there was a man in jail that he wanted to get out as soon as he could see White. This is certainly evidence to be submitted to the jury, and was proper and relevant to prove that Sanders wanted to employ White to get some person discharged from jail. When Sanders returned, White and Joseph Thompson were with him. There is no evidence that Thompson or any one else was in jail, or that White rendered professional services in having him discharged, nor is there the slightest proof of the value of the services. The witness states further, that he heard Sanders tell White that if Prater did not sign the note, that he Sanders was in for it. Neither the amount of the note nor the consideration for which it was to be given, nor to whom it was payable, was in proof.
We think that the Court below ought to have granted a new trial, on the ground that the verdict of the jury was contrary to evidence, and we reverse his judgment.
Judgment reversed.